33 U.S. 494 (____)
8 Pet. 494
THE UNITED STATES, APPELLANTS
v.
WILLIAM GIBSON ET AL.
HEIRS OF FRANCIS P. FATIO, DECEASED.
Supreme Court of United States.

The case was submitted by Mr Call, for the United States; and by Mr White, for the appellees.
Mr. Chief Justice MARSHALL delivered the opinion of the Court.
This was a grant made by governor Grant, of East Florida, for ten thousand acres of land whilst that province was under the dominion of Great Britain, and another grant made by governor Tomyn, to Francis P. Fatio, for seven hundred and sixty acres. The first tract was conveyed by regular deeds to the ancestor of the petitioners.
The same questions are involved as in the case of the heirs of Francis P. Fatio. It is therefore considered by the court, that the decree of the superior court of East Florida be affirmed.
This cause came on to be heard on the transcript of the record from the superior court for the eastern district of Florida, and was argued by counsel; on consideration whereof, it is ordered, adjudged and decreed by this court, that the decree of the said superior court in this cause be, and the same is hereby affirmed in all respects.